Citation Nr: 1202029	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  05-28 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus, left ear.

2.  Entitlement to service connection for a lumbar strain with left L-5 radiculopathy.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.W.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to April 1976, from October 1981 to March 1987, and from December 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran and K.W. testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2007.  A transcript is of record.

The issues of service connection for a lumbar strain with left L-5 radiculopathy and whether new and material evidence has been submitted to reopen the previously denied claim of service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

Service connection for tinnitus, left ear, was granted in a December 2010 Rating Decision, and there is no longer a case or controversy as to that issue.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of service connection for tinnitus, left ear, because that issue has been rendered moot on appeal.   38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).

In the present case, the Board remanded the claim for additional development in August 2009.  The Appeals Management Center subsequently granted service connection for tinnitus, left ear, in a December 2010 rating decision.  The issue of entitlement to service connection for tinnitus, left ear, has therefore been rendered moot.

Hence, there remain no allegations of errors of fact or law for appellate consideration on the issues of service connection for tinnitus, left ear.  Thus, the Board does not have jurisdiction to review this issue, and it must therefore be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal of service connection for tinnitus, left ear, is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011)) redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The law particularly requires VA to obtain any relevant records held by any Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002 & Supp. 2011).

The record does not indicate that adequate efforts were made to obtain this information from other federal sources.  Therefore, the Board finds that an additional remand of this issue is necessary so that VA can attempt to verify the Veteran's specific periods of ACDUTRA and INACDUTRA.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Court held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary).  

Although the service records include three DD 214 forms, the record does not contain a complete listing of when the Veteran spent time performing active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) within her periods of service with the U.S. Army Reserves.

There are treatment records regarding "fluctuating" blood pressure and hypertension from the early 1990s.  A 1991 medical record indicated that the Veteran sustained an occupational work injury to her back on November 26, 1990.  A 1998 medical evaluation board report found that both lumbar spondylosis and hypertension were incurred while the Veteran was entitled to base pay and were permanently aggravated by service.  March 10, 1998 was noted to be the date of origin for the back injury.  Her military status is unknown on November 26, 1990, and March 10, 1998.

The Veteran's pay records from November 1990 and March 1998 should be requested from the Department of Defense Accounting and Finance Center.  38 U.S.C.A. § 5103A(b).  The Board is particularly interested in learning whether the Veteran had a period of ACDUTRA or INACDUTRA on November 26, 1990 or March 10, 1998.  If it is determined that the records are not available and that further attempts to obtain them would be futile, a written finding of unavailability of records must be added to the claims file.

In August 2009 the Board remanded the Veteran's claim in order for records to be obtained documenting her periods of ACDUTRA and INACTURA from the National Personnel Records Center (NPRC) or other appropriate sources.  In November 2009 records were requested from the NPRC.  The NPRC responded that the file at that location was incomplete and therefore they were unable to determine exact dates of ACDUTRA and INACDUTRA.  Some dates were provided, however, including ACDUTRA dates of January 13 to February 3, 1990; December 7 to December 21, 1991; November 2, to November 22, 1993; February 17 to March 6, 1993; November 19 to December 3, 1994; and December 2 to December 16, 1995.

The records that were obtained from the NPRC show that the Veteran was in the Army Reserves from October 1988 to December 1990 and from February 1991 through at least 1997.  During her Reserve service she was a postal clerk and sergeant in the 755th AG Co., Texarkana, Texas.  Efforts were made to obtain records some years ago from this unit, but were unsuccessful as the address provided by the Veteran was no longer valid.  Therefore, further efforts must be made.  If it is determined that the records are not available and that further attempts to obtain them would be futile, a written finding of unavailability of records must be added to the claims file.

The Veteran had a VA examination in March 2010 for her lumbar spine and for hypertension which did not address the findings of the September 1998 medical evaluation board.  Further, the examiner provided his opinion without knowing the specific dates of either ACDUTRA or INACTURA.  Therefore, the opinion from the examination may not be sufficient for adjudication.  The U.S. Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  

Accordingly, the case is REMANDED for the following action:

1.  Request the records regarding the Veteran's specific ACDUTRA, INACDUTRA, and inactive service periods from the U.S. Army Reserves from the Texas Adjutant General at P.O. Box 5218, Austin, TX 78763-5218, and any other applicable addresses or appropriate sources.  If the requested records cannot be obtained, a written finding of unavailability of records must be added to the claims file.

2.  Contact the Department of Defense Finance and Accounting Service and request copies of the Veteran's pay records for the periods covering November 26, 1990, and March 10, 1998.  

3.  The Veteran should be scheduled for another VA examination(s) to evaluate her lumbar strain with left L-5 radiculopathy and hypertension.  The claims file, to include a complete copy of this Remand, must be made available to the examiner(s), and the report of the examination should include discussion of the Veteran's documented history and contentions regarding her lumbar strain with left L-5 radiculopathy and hypertension.

a. All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner(s) should then specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the lumbar strain with left L-5 radiculopathy and/or hypertension are causally related to her active service or to periods of ACDUTRA and INACDUTRA, or whether such a relationship to service is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  
b. The examiner should address the findings of the September 1998 service medical evaluation board which found both hypertension and lumbar spondylosis were incurred in and were permanently aggravated by service.

4.  Thereafter, readjudicate the Veteran's claim of service connection for a lumbar strain with left L-5 radiculopathy and whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension.  If any benefits sought on appeal remain denied, provide the Veteran and her representative with an SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


